Name: Commission Regulation (EEC) No 3898/92 of 23 December 1992 fixing the compensatory allowance for Mediterranean sardines of the species Sardina pilchardus
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  civil law;  trade policy
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 392/23 COMMISSION REGULATION (EEC) No 3898/92 of 23 December 1992 fixing the compensatory allowance for Mediterranean sardines of the species Sardina pilchardus Atlantic sardines of the species Sardina pilchardus of size 2 applicable in the new Member States ; Whereas the withdrawal prices for the 1993 fishing year were fixed for the products in question by Commission Regulation (EEC) No 3892/92 (^ ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensatory allowance granted for sardines of the species Sardina pilchardus of the Mediterranean as provided for in Article 3 of Regulation (EEC) No 31 17/85, shall be as follows for the 1993 fishing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines of the species Sardina pilchardus ('), as amended by Regulation (EEC) No 3940/87 (a), and in particular Article 4 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 3117/85 lays down that the granting of the compensatory allowance is to be limited to sardines of the species Sardina pilchardus of the Mediterranean of sizes 3 and 4 and freshness categories E and A, as defined in Council Regulation (EEC) No 103/76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled products (3), as last amended by Regulation (EEC) No 33/89 (4); Whereas Article 3 (3) of Regulation (EEC) No 3117/85 lays down that the allowance is to be equal to the difference between the withdrawal price for sardines of the species Sardina pilchardus of the Atlantic of the size in question, applicable in the Community as constituted at 31 December 1985, and the withdrawal price for  sardines, size 3 (E, A) : ECU 138/tonne,  sardines, size 4 (E, A) : ECU 19/tonne. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 297, 9. 11 . 1985, p. 1 . 0 OJ No L 373, 31 . 12. 1987, p. 6. (3) OJ No L 20, 28. 1 . 1976, p. 29. (4) OJ No L 5, 7 . 1 . 1989, p. 18 . (5) See page 1 of this Official Journal .